                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION

ALEXANDER KRUTZ,
individually, and on behalf of
all others similarly situated,

             Plaintiff,                              CASE NO. 18-CV-1720

      v.

ALBANY INTERNATIONAL CORP.,

             Defendant.


                                 ORDER


      On December 18, 2019, the Parties filed a Joint Motion for Approval of

Collective Action Settlement Agreement, Award of Attorneys’ Fees and Costs, and

Entry of Order and explained why they believe the settlement agreement reflects a

reasonable compromise of the disputed issues. (ECF No. 47.) The Parties’

Settlement Agreement (“Settlement Agreement”) was attached to their motion.

(ECF No. 47-1.) The Parties agreed that this case has been settled and that all

issues and controversies have been resolved to their mutual satisfaction. The

Parties requested the Court to retain jurisdiction to enforce the terms of their

settlement agreement under the authority of Kokkonen v. Guardian Life Insurance

Company of America, 511 U.S. 375, 381-82 (1994).

      IT IS HEREBY ORDERED:




        Case 1:18-cv-01720-WCG Filed 02/24/20 Page 1 of 3 Document 58
      1.     The Settlement Agreement (ECF No. 47-1) is fair, reasonable, and

reflects a reasonable compromise of bona fide disputes between the Parties and

GRANTS the Parties’ Joint Motion for Approval of Collective Action Settlement and

Award of Attorneys’ Fees and Costs.

      2.     The Court finds that Plaintiff’s Counsel’s attorneys’ fees and costs are

reasonable and fair and grants that request, and awards Hawks Quindel, S.C.

$105,000.00 in attorneys’ fees and $10,660.79 in costs and hereby orders Defendant

Albany International to make payments to Hawks Quindel as agreed to in, and

pursuant to, the Settlement Agreement.

      3.     The Parties shall comply with the terms of their Settlement Agreement

and the Court hereby orders Defendant Albany International to make the

settlement payments to Collective and Class Members as agreed to in, and

pursuant to, the Settlement Agreement. The Court further hereby orders that the

Plaintiff, and Collective and Class members fully comply with each and every

obligation imposed on each of them in the Settlement Agreement.

      4.     The Court further orders Defendant Albany International to deliver

the settlement payments, as provided in the Settlement Agreement, to Plaintiff’s

Counsel, at the following address, by the end of business within 21 days after this

Final Order is no longer appealable (30 days after its entry) so long as no appeal is

filed, if the date above falls on a weekend, the following business day:

      Summer H. Murshid
      Hawks Quindel, S.C.
      222 East Erie Street, Suite 210
      Milwaukee, WI 53201




        Case 1:18-cv-01720-WCG Filed 02/24/20 Page 2 of 3 Document 58
      5.      By consent of the Parties, the Court shall retain jurisdiction for the

sole-purpose of enforcing the terms of the Settlement Agreement contained herein.

      6.      Except as provided for in paragraphs 1 through 5 above, this case is

dismissed with prejudice. Each party shall bear its own attorneys’ fees and costs not

otherwise provided for the Settlement Agreement or this order.

      7.      There being no just cause for delay, the Court enters this judgment

pursuant to R. 54(b) of the Fed. R. Civ. P. so as to make it final and immediately

appealable.

           Dated at Green Bay, Wisconsin, this 21st day of February, 2020.

                                  BY THE COURT:


                                    s/William C. Griesbach
                                  ______________________________
                                  William C. Griesbach
                                  U.S. Chief District Judge




        Case 1:18-cv-01720-WCG Filed 02/24/20 Page 3 of 3 Document 58
